SIMPSON, J.
— This was a suit by attachment by the appellee against the appellant, which is shown to be a foreign corporation. The judgment does not show any personal service on the defendant, nor any appearance; nor does it show that any jurisdiction to condemn the property attached was acquired'by publication according to the statute. The ex parte affidavit which is copied in the record cannot supply the statement of jurisdictional facts which should appear in the judgment entry. — Bitson é Sons v. Hood, 83 Ala. 331, 3 South. 746; V. & A. Meyer & Co.v. Keith, 99 Ala. 519,13 South. 500; Wilmerding v. The Corbin Banking- Co-., 126 Ala. 268, 28 South. 640; Southern Ry. Co. v. Wordy 123 -Ala.- 400, 26 South. 234, 82 Am. St. Rep. 129- As to the form and effect of such judgment, see Exchange Nat. Bank of Spokane v. Clements, 109 Ala. 270, 19 South. 814; Poulard v. Vacuum Oil Co., 109 Ala. 387, 19 South. 414; Kress v. Porter, 132 Ala. 580, 581, 31 South. 377.
The .judgment not disclosing the facts necessary to confer the jurisdiction on the court, the judgment of the court is reversed, and the cause remanded.
Tyson, C. J., and Haralson and Henson, JJ., concur.